 

 

ALPHARMA INC.

2007 SUPPLEMENTAL SAVINGS PLAN

Effective January 1, 2008











 

ALPHARMA INC.

2007 SUPPLEMENTAL SAVINGS PLAN

Effective January 1, 2008

TABLE OF CONTENTS

ARTICLE

DESCRIPTION

PAGE

 

INTRODUCTION

1

I

DEFINITIONS

2

II

PARTICIPATION

5

III

DEFERRAL ELECTIONS

6

IV

ACCOUNTS AND TRUST FUNDING

8

V

DISTRIBUTIONS

9

VI

ADMINISTRATION

11

VII

MISCELLANEOUS

14

 

INTRODUCTION

Alpharma Inc. (the "Company") established the Alpharma Inc. 2007 Supplemental
Savings Plan (the "Plan") effective January 1, 2007. the Plan is being restated
and amended in its entirety effective January 1, 2008. The Plan is an unfunded
arrangement maintained by the Company for the purpose of providing deferred
compensation to a select group of management or highly compensated employees.

The Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), the regulations thereunder and related guidance
issued by the Internal Revenue Service ("IRS").


ARTICLE I

DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

1.1 "Account" shall mean the booking entry maintained by, or for, the Committee
for each Participant, which Account is credited with amounts equal to the
portion of Compensation that he or she elects to defer and earnings and losses
thereon.

1.2 "Base Salary" shall mean a Participant's annual base compensation, excluding
bonuses, commissions, incentive and all other remuneration for services rendered
to the Company and prior to reduction for any salary deferrals, including but
not limited to, deferrals under plans established pursuant to Section 125 of the
Code or qualified pursuant to Section 401(k) of the Code.

1.3 "Beneficiary" or "Beneficiaries" shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant's death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. In the event that a Participant
who designated his or her spouse as Beneficiary under the Plan subsequently
becomes divorced or legally separated, then such prior Beneficiary designation
shall automatically be deemed revoked as it relates to the spouse (or former
spouse), unless it is subsequently ratified in writing by the Participant.

If there is no such designation, or if there is no surviving designated
Beneficiary, then the Participant's surviving spouse shall be the Beneficiary.
If there is no surviving spouse, the duly appointed and currently acting
personal representative of the Participant's estate (which shall include either
the Participant's probate estate or living trust) shall be the Beneficiary. In
any case where there is no such personal representative of the Participant's
estate duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant's death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person's living parent(s) to act as custodian, (b) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, to act as custodian, or (c) if no parent of that person is
then living, to a custodian selected by the Committee to hold the funds for the
minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor. Payment by the Company pursuant to
any unrevoked Beneficiary designation, or to the Participant's estate if no such
designation exists, shall be considered complete satisfaction of all benefits
owed under the Plan.

1.4 "Board of Directors" or "Board" shall mean the Board of Directors of the
Company.

1.5 "Code" shall mean the Internal Revenue Code of 1986, as amended.

1.6 "Committee" shall mean the Committee appointed by the Board to administer
the Plan in accordance with Article VI. The Committee shall also herein be
referred to as the Benefits Committee.

1.7 "Company" shall mean Alpharma Inc.

1.8 "Compensation" shall mean the Participant's Base Salary, including amounts
deferred under the Plan and the Savings Plan, and the Participant's bonus under
the Short-Term Incentive Plan ("STIP").

1.9 "Compensation Deferral Election" shall mean an Eligible Employee's election
to defer a portion of his or her Compensation during a Plan Year to the Plan.

1.10 "Effective Date" of the Plan is January 1, 2007. The effective date of this
amendment and restatement is January 1, 2008.

1.11 "Eligible Employee" shall mean an employee of the Company who is designated
by the Committee as eligible to participate in the Plan (and who continues to be
so designated). An Eligible Employee shall not include an employee who is not
paid from a U.S. payroll.

1.12 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.13 "Fund" or "Funds" shall mean one or more of the investment funds selected
by the Committee pursuant to Section 3.3.

1.14 "Initial Election Period" shall mean the 30-day period prior to the
Effective Date of the Plan, or the 30-day period following the time an employee
shall be designated by the Committee as an Eligible Employee.

1.15 "Interest Rate" shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month (or such other period as is
established from time to time), as determined by the Committee.

1.16 "Investment Fund Subaccount" or "Investment Fund Subaccounts" shall mean
one or more subaccounts under a Participant's Account which corresponds to the
Funds elected by the Participant pursuant to Section 3.3.

1.17 "Participant" shall mean any Eligible Employee who becomes a Participant in
this Plan in accordance with Article II.

1.18 "Payment Date" shall mean the date that a Participant's Account under the
Plan is scheduled to be paid to the Participant. A Participant's Payment Date is
the date that is six (6) months after such Participant Terminates from
Employment with the Company. In no event shall a Participant's Payment date be
later than the later of (i) December 31 of the calendar year in which the
Participant has been Terminated from Employment with the Company for six months,
or (ii) the fifteenth day of the third calendar month following the date on
which the Participant has been Terminated from Employment with the Company for
six months.

1.19 "Plan" shall mean this Alpharma Inc. 2007 Supplemental Savings Plan, as it
may be amended from time to time.

1.20 "Plan Year" shall be the calendar year.

1.21 "Terminate from Employment" has the meaning set forth in Section 5.1 of the
Plan.

1.22 "Unforeseeable Emergency" shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of his or her spouse, his or her Beneficiary, or dependent (as
defined in Section 152(a) of the Code), loss of a Participant's property due to
casualty, or other similar or extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that would constitute an Unforeseeable Emergency will depend upon
the facts of each case, and the Committee has the sole and exclusive ability to
determine whether such an Unforeseeable Emergency exists, but, in any case, an
Unforeseeable Emergency may not be made to the extent that such hardship is or
may be relieved (a) through reimbursement or compensation by insurance or
otherwise, or (b) by liquidation of the Participant's assets, to the extent that
the liquidation of assets would not itself cause severe financial hardship. The
amounts distributed with respect to an Unforeseeable Emergency shall not exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution.

 

ARTICLE II

PARTICIPATION

2.1 Eligibility. The Committee shall designate, as of the Effective Date and as
of the beginning of each Plan Year, such employee of the Company, as it
determined in its sole discretion, as an Eligible Employee. The Committee may,
from time to time, designate an employee as an Eligible Employee during a Plan
Year.

2.2 Participation. An Eligible Employee shall become a Participant in the Plan
by timely executing a Compensation Deferral Election, and filing it with the
Committee in accordance with Article III of the Plan.

 

ARTICLE III

DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation.

(a) Initial Election Period. Each Eligible Employee may elect to defer
Compensation by filing with the Committee a Compensation Deferral Election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than the last day of his or her Initial Election Period (or
such earlier date that the Committee may specify). Such Compensation Deferral
Election, however, can only relate to Compensation that has not yet been earned.

(b) General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is such Compensation to be earned after the time at which the
Eligible Employee files with the Committee a Compensation Deferral Election in
accordance with Section 3.1(a). The amount of Compensation which an Eligible
Employee may elect to defer shall be a percentage of Compensation, which shall
not exceed seventy-five percent (75%) of the Eligible Employee's Compensation,
provided that the total amount deferred by a Participant shall be limited in any
calendar year, if necessary, in order to satisfy social security taxes
(including Medicare), income taxes and employee benefit plan withholding
requirements, as determined in the sole and absolute discretion of the
Committee. A Participant may elect to defer different percentages of his or her
Base Salary and STIP.

(c) Duration of Compensation Deferral Election. An Eligible Employee's
Compensation Deferral Election for a Plan Year is irrevocable for that Plan
Year. A Participant may increase, decrease or terminate a Compensation Deferral
Election with respect to Compensation for any subsequent Plan Year by filing a
new Compensation Deferral Election not less than 16 days prior to the beginning
of the next Plan Year, which election shall be effective on the first day of the
next following Plan Year. In the absence of an affirmative election by the
Participant to the contrary, a Compensation Deferral Election for one Plan Year
will continue in effect for future Plan Years. In the case of an employee who is
hired by the Company during the Plan Year and is an Eligible Employee, such
Eligible Employee shall have 30 days from the date he or she becomes an Eligible
Employee to make an Initial Election with respect to deferral of Compensation.
Such Compensation Deferral Election shall be for the remainder of the Plan Year
(and future Plan Years, unless subsequently changed prior to the commencement of
a given Plan Year) in the event the Plan Year has commenced.

(d) Elections other than Elections during the Initial Election Period. Subject
to the limitations of Section 3.1(b) above, any Eligible Employee who has
terminated a prior Compensation Deferral Election may elect to again defer
Compensation, by filing a Compensation Deferral Election on forms provided by
the Committee, not less than 16 days prior to the beginning of the Plan Year to
which such Compensation Deferral Election relates. An election to defer
Compensation must be filed in a timely manner in accordance with Section 3.1(c).

3.2 Timing of Deferrals. Deferrals to the Plan made pursuant to a Participant's
Compensation Deferral Election shall commence on the first day of the first
payroll period in each Plan Year and shall continue until the last payroll
period in the Plan Year. In the case of a Participant who becomes a Participant
during a Plan Year, deferrals to Plan pursuant to his or her Compensation
Deferral Election shall commence on the first day of the first administratively
practicable payroll period after the Participant submits his or her Compensation
Deferral Election in accordance with Section 3.1(a) of the Plan.

3.3 Investment Elections.

At the time a Participant files a Compensation Deferral Election described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee, the Funds in which the Participant's Account will be deemed to be
invested for purposes of determining the amount of earnings and losses to be
credited to that Account. In making the designation pursuant to this Section
3.3, the Participant may specify that all or any percentage of his or her
Account is to be deemed invested, in whole percentage increments, in one or more
of the types of Funds deemed to be provided under the Plan, as communicated from
time to time by the Committee. A Participant may change the designation made
under Section 3.3 at any time. If a Participant fails to elect a type of Fund
under this Section 3.3, he or she shall be deemed to have elected the Funds
elected by the Participant (or otherwise in effect) under the Savings Plan.

Although the Participant may designate the type of investments, the Committee
shall not be bound by such designation. The Committee shall select from time to
time, in its sole and absolute discretion, commercially available investments of
each of the types communicated by the Committee to the Participant pursuant to
Section 3.3(a) above to be the Funds. The Interest Rate of each such
commercially available Funds shall be used to determine the amount of earnings
or losses to be credited to the Participant's Account under Article IV.

3.4 Vesting. A Participant shall be one-hundred percent (100%) vested in his or
her Account at all times.

 

ARTICLE IV

ACCOUNTS AND TRUST FUNDING

4.1 Participant Accounts. The Committee shall establish and maintain, or cause
to be established and maintain, an Account for each Participant under the Plan.
Each Participant's Account shall be further divided into separate subaccounts
("Investment Fund Subaccounts"), each of which corresponds to a Fund elected by
the Participant pursuant to Section 3.3(a). A Participant's Account shall be
credited as follows:

(a) As soon as administratively practicable after amounts are withheld and
deferred from a Participant's Compensation, the Committee shall credit the
Investment Fund Subaccounts of the Participant's Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant's
election under Section 3.3(a); that is, the portion of the Participant's
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of Fund shall be credited to the Investment Fund
Subaccount corresponding to that Fund; and

(b) Each business day, each Investment Fund Subaccount of a Participant's
Account shall be credited with earnings or losses in an amount determined by
multiplying the balance credited to such Investment Fund Subaccount as of the
prior day, plus contributions credited that day to the Investment Fund
Subaccount, by the Interest Rate for the corresponding Fund selected by the
Company pursuant to Section 3.3(b).

4.2 Trust Funding. The Company may create a trust with a trustee. In the event
that the Company creates a trust, the Company may cause the trust to be funded
each year. Although the principal of the trust and any earnings thereon shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of the Plan, Participants and
Beneficiaries as set forth therein, neither the Participants nor their
Beneficiaries shall have any preferred claim on, or any beneficial ownership in,
any assets of the trust prior to the time such assets are paid to the
Participants or Beneficiaries as Plan benefits. All rights created under this
Plan shall be unsecured contractual rights of Plan Participants and
Beneficiaries against the Company. Any assets held in the trust will be subject
to the claims of the Company's general creditors under federal and state law in
the event of bankruptcy or insolvency as defined in the agreement governing the
trust. The assets of the Plan and trust shall never inure to the benefit of the
Company, except to the extent required in the event of the Company's bankruptcy
or insolvency, and the same shall be held for the exclusive purpose of providing
benefits to Participants and their Beneficiaries and for defraying reasonable
expenses of administering the Plan and trust.


ARTICLE V

DISTRIBUTIONS

5.1 Distribution Upon Termination from Employment.

In the case of a Participant who Terminates from Employment with the Company,
such Participant's Account shall be paid to him or her in the form of a lump sum
on the Participant's Payment Date. The Participant's Account shall continue to
be credited with earnings pursuant to Article IV of the Plan until all amounts
credited to his or her Account under the Plan have been distributed. For purpose
of this Section 5.1, whether a Termination from Employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Company if the Participant has been providing
services to the Company less than 36 months).

5.2 Distribution on Account of Participant's Death.

In the case of a Participant who dies prior to the date that his or her Account
is distributed, such Participant's Beneficiary shall receive the Participant's
Account in a lump sum payment on the first day of the month following the
Participant's death. In no event shall payment to the Participant's Beneficiary
be made later than the later of (i) December 31 of the calendar year in which
the Participants died, or (ii) the fifteenth day of the third calendar month
following the date on which the Participant died.

5.3 Unforeseeable Emergency. A Participant shall be permitted to elect a
distribution on account of an Unforeseeable Emergency from his or her Account
prior to the Payment Date, subject to the following restrictions:

(a) The election to take such a distribution shall be made by filing a form
provided by and filed with Committee prior to the end of any calendar month.

(b) The Committee shall have made a determination that the requested
distribution constitutes an Unforeseeable Emergency in accordance with the terms
of the Plan and Section 409A of the Code, and that the amount of the
distribution is not in excess of the amount needed to satisfy the extreme
financial emergency, plus any tax liability associated with the payment.

(c) The amount determined by the Committee as a distribution on account of an
Unforeseeable Emergency shall be paid in a single cash lump sum on the last day
of the calendar month in which the election is approved by the Committee, but in
no event later than the last day of the second calendar month in which the
election is approved by the Committee.

5.4 Distribution Upon a Change in Control. A Participant's Account shall not be
distributed upon a Change in Control. A "Change of Control" of shall be deemed
to have occurred upon the occurrence of the one of the following events:

(a) A change in the ownership of the Company (as defined under Section 409A of
the Code and the regulations thereunder);

(b) A change in effective control of the Company (as defined under Section 409A
of the Code and the regulations thereunder); and

(c) A change in the ownership of a substantial portion of the assets of the
Company (as defined under Section 409A of the Code and the regulations
thereunder.

5.5 Payment of Taxes. Notwithstanding anything herein to the contrary, the
timing of the distribution of a Participant's Account may be accelerated as may
be necessary to pay Federal Insurance Contributions Act Tax ("FICA Tax") imposed
under Sections 3101 and 3121(v)(2) of the Code. The timing of the distribution
of a Participant's Account also may be accelerated as may be necessary to pay
the income tax on wages imposed under Section 3401 of the Code on the FICA Tax
amount, and to pay the additional income tax on wages attributable to the
pyramiding of Section 3401 wages and taxes. However, the total payment amount
that is accelerated must not exceed the aggregate of the FICA Tax amount, and
the income tax withholding related to the FICA Tax amount.

5.6 Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the required
Payment Date, the amount allocated to the Participant's Account shall be
forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.




ARTICLE VI



ADMINISTRATION

6.1 Committee. The Board of Directors appoints the Benefits Committee as the
committee to administer the Plan. The number of members comprising the Committee
shall be determined by the Board, which may from time to time vary the number of
members. A member of the Committee may resign by delivering a written notice of
resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board. A member of
the Committee will automatically cease to be such a member upon a Termination
from Employment with the Company.

6.2 Committee Action. The Committee shall act at duly noticed meetings by
affirmative vote of a majority of the members of the Committee voting (attended
by at least 50% of the Committee members). Any action permitted to be taken at a
meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. The Chairman or any other member or members
of the Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

6.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:

(a) To select the Funds in accordance with Section 3.3 hereof;

(b) To construe and interpret the terms and provisions of this Plan;

(c) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(d) To maintain all records that may be necessary for the administration of the
Plan;

(e) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(f) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(g) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(h) To take all actions necessary for the administration of the Plan.

6.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

6.5 Information. To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other events
which cause termination of their participation in this Plan, and such other
pertinent facts as the Committee may require.

6.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by New Jersey state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

6.7 Disputes.

(a) Claim. A Participant who believes that he or she is being denied a benefit
to which he or she is entitled under this Plan (hereinafter referred to as
"Claimant") must file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee.

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth:

(i) The specified reason or reasons for such denial;

(ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
such information is necessary;

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

(v) The time limits for requesting a review under subsection (c).

Request For Review

. Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Committee
review the prior determination. Such request must be addressed to the Committee.
The Claimant or his or her duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review within
such sixty (60) day period, he or she shall be barred and estopped from
challenging the determination.



Review of Decision

. Within sixty (60) days after the Committee's receipt of a request for review,
after considering all materials presented by the Claimant, the Committee will
inform the Participant in writing, in a manner calculated to be understood by
the Claimant, the decision setting forth the specific reasons for the decision
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the sixty (60) day
time period be extended, the Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.





ARTICLE VII

MISCELLANEOUS

7.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company's
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company. The Company's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title 1 of ERISA.

7.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant's Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant's Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

7.3 Withholding. There shall be deducted from each payment made under the Plan
or any other Compensation payable to the Participant (or Beneficiary) all taxes
which are required to be withheld by the Company with respect to such payment or
this Plan. The Company shall have the right to reduce any payment (or
Compensation) by the amount of cash sufficient to provide the amount of taxes,
including FICA Taxes on Compensation that is deferred to the Plan.

7.4 Amendment, Modification, Suspension or Termination. The Company, acting
through its Board of Directors, may amend, modify or suspend the Plan, in whole
or in part, except that no amendment, modification or suspension shall have any
retroactive effect to reduce any amounts allocated to a Participant's account.
Notwithstanding the foregoing, the Board of Directors has delegated to the
Benefits Committee the authority to adopt administrative amendments to the Plan,
provided, that such amendments do not involve a change in the costs or liability
of the Company or alter the benefits payable thereunder. The Board of Directors
has delegated to the Compensation Committee the authority to adopt all other
amendments to the Plan, provided, that such amendments do not significantly
increase or decrease benefit amounts, or are required to be adopted by the Board
of Directors under the Code or the regulations thereunder. The Board of
Directors retains the authority to adopt amendments to the Plan that
significantly increase or decrease benefit amounts, or are required to be
adopted by the Board of Directors under the Code or regulations thereunder. The
Company, acting through its Board of Directors, may terminate the Plan only to
the extent permitted under Section 409A of the Code and the regulations
thereunder.

7.5 Governing Law. This Plan shall be construed, governed and administered in
accordance with the laws of the State of New Jersey, except where pre-empted by
Federal law.

7.6 Receipt or Release. Any payment made in good faith to a Participant or the
Participant's Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members and the Company. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.

7.7 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Company.

7.8 Limitation of Rights and Employment Relationship. Neither the establishment
of the Plan and Trust nor any modification thereof, nor the creating of any Fund
or Account, nor the payment of any benefits shall be construed as giving to any
Participant, or Beneficiary or other person any legal or equitable right against
the Company or the trustee of the Trust except as provided in the Plan and
Trust; and in no event shall the terms of employment of any employee or
Participant be modified or in any way be affected by the provisions of the Plan
and Trust.

7.9 Headings. Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.



____________________________________________

Alpharma Inc.

 

 

 